EXECUTION COPY FIFTH AMENDMENT TO RECEIVABLES LOAN AND SECURITY AGREEMENT THIS FIFTH AMENDMENT TO THE RECEIVABLES LOAN AND SECURITY AGREEMENT, dated as of May 23, 2008 (this “Amendment”), is entered into by RESOURCE CAPITAL FUNDING II, LLC (the “Borrower”), LEAF FINANCIAL CORPORATION (the “Servicer”) and MORGAN STANLEY BANK (“Morgan Stanley”), as a Lender (the “Lender”). R E C I T A L S A.The Borrower, the Servicer, Morgan Stanley, U.S. Bank National Association and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services) are parties to the Receivables Loan and Security Agreement, dated as of October 31, 2006 (as amended, supplemented or otherwise modified from time to time, the “Agreement”); B.The parties hereto desire to amend the Agreement on the terms and conditions set forth herein. NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Certain Defined Terms.Capitalized terms used but not defined herein shall have the meanings set forth for such terms in Section 1.01 of the Agreement. 2.Amendments to the Agreement.The Agreement is hereby amended to incorporate the changes reflected on Exhibit A hereto. 3.Conditions Precedent.The effectiveness of this Amendment is expressly conditioned upon the receipt by Morgan Stanley of (i) executed signature pages to this Amendment from each of the parties hereto, (ii) executed signature pages to that certain Amended and Restated Fee Letter, dated as of the date hereof, between the Borrower and Morgan Stanley (the “Fee Letter”) from each of the parties thereto, (iii) executed signature pages to that certain No Proceedings Letter Agreement, dated as of the date hereof, among LEAF Commercial
